DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer peripheral surface" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims are rejected as a result of their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106088785 to Li et al. (“Li”) in view of  CN 102270529 to Ma et al. (“Ma”). Paragraph and Reference numerals are with respect to Li and it’s machine translation unless otherwise noted.
Regarding claim 1, Li discloses a composite crossarm 1, wherein the composite crossarm is fixed on a pole body 2 of a transmission pole, and the composite crossarm comprising: a core rod 3; an insulating layer 5 (par 0061, ln 407-408); wherein the insulating layer covers and is fixed to the outer peripheral surface of the core rod, and the insulating layer is positioned in regions of the core rod other than the middle region (par 0054, ln 333-335).
Li does not disclose a load-bearing member that covers and is fixed to the outer peripheral surface of the core rod, the load-bearing member is positioned in a middle region of the core rod connected to the pole body.
Ma discloses a crossbar (Ma 11) and a load-bearing member (Ma 14) that covers and is fixed to the outer peripheral surface of the core rod, the load-bearing member is positioned in a middle region of the core rod to connect to a pole body to be used as a strengthened connecting piece (Ma, par 0029 of machine translation).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Li to have a load-bearing member that covers and is fixed to the outer peripheral surface of the core rod, the load-bearing member is positioned in a middle region of the core rod connected to the pole body as taught by Ma to provide the predictable result of providing a strengthened point of connection.
Regarding claim 2, Li in view of Ma does not disclose that the insulating layer is sealingly connected to the load-bearing member. However, Ma further discloses that an insulating layer (Ma 12) can be sealingly connected to the load bearing member (Ma 14) to prevent peeling of the insulating layer from the load-bearing member (Ma, par 0029, line 251-254 of machine translation). 

Regarding claim 2, Li in view of Ma further discloses that the insulating layer is a shed and/or a sheath, and the shed and/or the sheath are sealingly connected to the load-bearing member.
Regarding claim 4, Li in view of Ma discloses that the insulating layer 5 covers and is fixed to the regions of the core rod other than the middle region (par 0061, ln 407-408), after the load-bearing member covers and is fixed to the middle region of the core rod. The claim is a product by process claim and the crossarm does not depend on the process of making it. The product-by-process limitation "is fixed to the regions of the core rod other than the middle region, after the load-bearing member covers and is fixed to the middle region of the core rod" would not be expected to impart distinctive structural characteristics to the crossarm. Therefore, the claimed product is not a different and unobvious product from that of Li in view of Guo.
Regarding claim 5, Li in view of Ma discloses that the load-bearing member (Guo 2) is a sleeve, and the sleeve has an inner wall with a shape corresponding to a cross section of the core rod covered by the sleeve.
Regarding claim 6, the claim is a product by process claim and the crossarm does not depend on the process of making it. The product-by-process limitation "metal stamping" would not be expected to impart distinctive structural characteristics to the crossarm. Therefore, the claimed product is not a different and unobvious product from that of Li in view of Guo.
Regarding claim 7, Li in view of Ma discloses that the composite crossarm is fixed on the pole body by a fixing device 7 collectively.
Regarding claim 13, Li in view of Ma discloses a pole body and the composite crossarm of claim 1 fixed on the pole body.

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ma as applied to claim 7 above, and further in view of U.S. Patent No. 5,961,248 to Tourtellotte (“Tourtellotte”).
Regarding claim 8, Li in view of Ma does not discloses that the fixing device comprises a crossarm receiving member and a pole body connecting member, the crossarm receiving member is used for receiving the sleeve, and the pole body connecting member is used for connecting the pole body and the crossarm receiving member.
Tourtellotte discloses a fixing device for connecting two transversely oriented members, the fixing device (Tourtellotte 10) comprises a crossarm receiving member (Tourtellotte 22, 24) and a pole body connecting member (Tourtellotte 18, 20), the crossarm receiving member is used for receiving the cross arm (Tourtellotte 14), and the pole body connecting member is used for connecting a pole body and the crossarm receiving member to provide a low cost connecting member that can be quickly assembled and where the fixing member can be removed without removing the position of the two transversely oriented members (col 5, ln 14-32).
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Providing the fixing device of Tourtellotte provides the predictable result of having an alternative low cost connecting member that can be quckly assembled and where the fixing member can be removed without removing the position of the two transversely oriented members.
Regarding claim 9, Li in view of Ma and Tourtellotte discloses that the crossarm receiving member (Tourtellotte 22, 24) comprises a crossarm hoop (Tourtellotte 26) and a 
Regarding claim 11, Li in view of Ma and Tourtellotte discloses that the crossarm receiving member (Tourtellotte 22, 24) comprises a receiving portion (Tourtellotte 26) and a first connecting sheet (Tourtellotte 34) provided on the receiving portion, the pole body connecting member comprises a hoop (Tourtellotte 18) and a second connecting sheet disposed on the hoop (Tourtellotte 38), the receiving portion is used for receiving the sleeve, the hoop is sleeved on the pole body, and the first connecting sheet and is fixed to the second connecting sheet are fixed through a fastener (Tourtellotte 51-52).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ma as applied to claim 7 above, and further in view of CN 201601455 to Guo et al. (“Guo”).
Regarding claim 8, Li in view of Ma does not discloses that the fixing device comprises a crossarm receiving member and a pole body connecting member, the crossarm receiving member is used for receiving the sleeve, and the pole body connecting member is used for connecting the pole body and the crossarm receiving member.
Guo discloses a fixing device for connecting two transversely oriented members, the fixing device (Guo 2) comprises a crossarm receiving member (Guo 2) and a pole body connecting member (3), the crossarm receiving member is used for receiving the cross arm (Guo 1), and the pole body connecting member is used for connecting a pole body and the 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Providing the fixing device of Guo provides the predictable result of having an alternative low cost connecting member that can be quckly assembled.
Regarding claim 9, Li in view of Ma and Guo discloses that the crossarm receiving member (Guo 2) comprises a crossarm hoop (hoop into which crossarm 1 is inserted) and a connecting plate (rear portion of 2), the pole body connecting member is a pole body hoop (Guo 3), and the connecting plate is provided with a first mounting member (first link to chain 3) cooperated with the crossarm hoop, and a second mounting member (other link on 2 for other half of chain 3) cooperated with the pole body hoop, and wherein the crossarm hoop is fixed by the first mounting member after partly surrounding the sleeve along a circumferential direction of the sleeve, and the pole body hoop is fixed by the second mounting member after partly surrounding the pole body along a circumferential direction of the pole body.
Regarding claim 10, Li in view of Ma and Guo discloses that the one side of the connecting plate facing the pole body is provided with an arc-shaped member adapted to the pole body.

Claim 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Guo.
Regarding claim 1, Li discloses a composite crossarm 1, wherein the composite crossarm is fixed on a pole body 2 of a transmission pole, and the composite crossarm 
Li does not disclose a load-bearing member that covers and is fixed to the outer peripheral surface of the core rod, the load-bearing member is positioned in a middle region of the core rod connected to the pole body.
Guo discloses a crossbar (Guo 1) and a load-bearing member (Guo 2) that covers and is fixed to the outer peripheral surface of the core rod, the load-bearing member is positioned in a middle region of the core rod to connect to a pole body thus providing an expedient means to secure a crossarm to a pole (see English Abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Li to have a load-bearing member that covers and is fixed to the outer peripheral surface of the core rod, the load-bearing member is positioned in a middle region of the core rod connected to the pole body as taught by Guo to provide the predictable result of expediently securing a crossarm to a pole.
Regarding claim 12, Li in view of Guo disclose that the load-bearing member (Guo 2) is a sleeve mechanism (Guo 2), the sleeve mechanism comprises a sleeve and a connecting plate (rear of 2 adapted to abut pole), the sleeve covers and is fixed to the outer peripheral surface of the core rod, the connecting plate is fixed to one side of the sleeve, and the connecting plate is used for connecting the pole body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633